Title: From Thomas Jefferson to William Wirt, 6 April 1826
From: Jefferson, Thomas
To: Wirt, William


Dear Sir
Monticello
Apr. 6. 26.
I have the pleasure to inform you that by the unanimous vote of the Rector and Visitors of the University of Virginia, you have been appointed Professor of the school of law in that institution. to no one I can assure you is that appointment more gratifying than to myself. and I may further say with truth, and for your satisfaction that your name was among the first which occurred to some of us at the epoch of the original nomination, was the subject of consultation, and would have been that probably of the first approbation, but from an absolute despair of your relinquishing for this the higher station which you occupy. some suggestions however having lately reached the board that this might possibly be less desperate than was apprehended, they have, with a view to strengthen your inducements to acceptance, created an office of President of the University with an annual salary of 1500. D. and appointed you to that office also. their resolutions to these effects I have the honor now to inclose; and the public impatience to see the school of law opened makes it my duty to say that an answer at your earliest convenience will heighten the gratification of your acceptance. permit me to add the assurance of my great and continued esteem and respect.Th: Jefferson